     Case 1:19-cv-01314-NONE-JLT Document 35 Filed 07/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS NEWELL, an individual, for                 No. 1:19-cv-01314-NONE-JLT
      himself and those similarly situated;
12    MIGUEL CALDERON, an individual for               ORDER DIRECTING THE FILING OF
      himself and those similarly situated,            SUPPLEMENTAL BRIEFING REGARDING
13                                                     PLAINTIFFS’ MOTION FOR
                         Plaintiffs,                   PRELIMINARY APPROVAL OF CLASS
14                                                     ACTION SETTLEMENT
             v.
15                                                     (Doc. No. 30.)
      ENSIGN UNITED STATES DRILLING
16    (CALIFORNIA) INC., a California
      corporation,
17
                         Defendant.
18

19          Within fourteen (14) days from the date of this order, the parties are hereby ordered to file

20   supplemental briefing addressing the impact of the recent Ninth Circuit decisions in Mauia v.

21   Petrochem Insulation, Inc., __ F.4th __, 2021 WL 3045400 (9th Cir. July 20, 2021), and Newton

22   v. Parker Drilling Management Services, Ltd., __ F. App’x __, 2021 WL 3011989 (9th Cir. July

23   15, 2021), on the pending motion to approve the parties’ proposed class action settlement. The

24   parties may also provide any input they have as to how to now proceed in this case in light of

25   those recent decisions.

26   IT IS SO ORDERED.
27
        Dated:     July 23, 2021
28                                                     UNITED STATES DISTRICT JUDGE
                                                       1
